            Case 1:20-cv-02138-TSC Document 5 Filed 09/14/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  GOVERNMENT ACCOUNTABILITY
  PROJECT,

                          Plaintiff,

                 v.                                      Case No. 20-cv-2138 (TSC)

  U.S. DEPARTMENT OF THE TREASURY,

                          Defendant.


                                            ANSWER

       Defendant the United States Department of the Treasury (“Treasury” or “Defendant”), by

and through undersigned counsel, hereby answers Plaintiff’s Complaint as follows:

                                       FIRST DEFENSE

       Plaintiff is not entitled to compel the production of records exempt from disclosure by one

or more exemptions to the Freedom of Information Act (“FOIA”).

                                       SECOND DEFENSE

       The Court lacks subject matter jurisdiction over any requested relief that exceeds the relief

authorized by the FOIA.

                                       THIRD DEFENSE

       Plaintiff failed to exhaust its administrative remedies.

                                         COMPLAINT

       1.      This paragraph is a characterization of Plaintiff’s lawsuit, to which no response is

required.
            Case 1:20-cv-02138-TSC Document 5 Filed 09/14/20 Page 2 of 4




                                            PARTIES

       2.      This paragraph contains Plaintiff’s characterization of itself, to which no response

is required.

       3.      Admitted.

                                 JURISDICTION AND VENUE

       4.       This paragraph consists of Plaintiff’s legal conclusions regarding jurisdiction, to

which no response is required.

       5.       This paragraph consists of Plaintiff’s legal conclusions regarding venue, to which

no response is required.

                                 JUNE 19, 2020, FOIA REQUEST

       6.      Admitted. Further answering, Defendant respectfully refers the Court to Plaintiff’s

FOIA request for a true and complete statement of its contents. See Compl., Ex. A.

       7.      Admitted. Further answering, Defendant respectfully refers the Court to Plaintiff’s

FOIA request for a true and complete statement of its contents. See Compl., Ex. A

       8.      Admitted.

       9.      Admitted.

       10.     Admitted.

       11.     Admitted.

       12.     This paragraph consists of Plaintiff’s characterization of this action and conclusions

of law, to which no response is required. To the extent that a response is deemed required, the

allegations are denied.

       13.     This paragraph fails to aver facts in support of any cause of action pleaded in the

Complaint, and therefore requires no response. To the extent that a response is deemed required,




                                                 2
          Case 1:20-cv-02138-TSC Document 5 Filed 09/14/20 Page 3 of 4




Defendant is without information sufficient to form a belief as to the truth of the allegations in

Paragraph 13 of the Complaint.

       14.     This paragraph fails to aver facts in support of any cause of action pleaded in the

Complaint, and therefore requires no response. To the extent a response is deemed required,

Defendant is without information sufficient to form a belief as to the truth of the allegations in

Paragraph 14 of the Complaint.

       15.     This paragraph fails to aver facts in support of any cause of action pleaded in the

Complaint, and therefore requires no response. To the extent a response is deemed required,

Defendant is without information sufficient to form a belief as to the truth of the allegations in

Paragraph 15 of the Complaint.

       16.     Admitted.

                                           COUNT I

       17.     In this paragraph, Plaintiff incorporates the preceding paragraphs of the Complaint.

Defendant thus incorporates by reference its responses to those paragraphs.

       18.     Admitted.

       19.     This paragraph consists of legal conclusions, to which no response is required.

       20.     This paragraph consists of legal conclusions, to which no response is required.

                                           COUNT II

       21.     In this paragraph, Plaintiff incorporates the preceding paragraphs of the Complaint.

Defendant thus incorporates by reference its responses to those paragraphs.

       22.     Admitted.

       23.     This paragraph consists of legal conclusions, to which no response is required.

       24.     This paragraph consists of legal conclusions, to which no response is required.




                                                3
            Case 1:20-cv-02138-TSC Document 5 Filed 09/14/20 Page 4 of 4




                                      REQUESTED RELIEF

          The remaining paragraphs of the Complaint constitute Plaintiff’s prayer for relief to which

no response is required. To the extent a response is deemed required, Defendant denies that

Plaintiff is entitled to the relief requested, or to any relief whatsoever.

          Each and every allegation in the Complaint not heretofore expressly admitted or denied is

denied.

Dated: September 14, 2020                       Respectfully submitted,

                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney

                                                DANIEL F. VAN HORN
                                                D.C. Bar #924092
                                                Chief, Civil Division

                                        By:     /s/ William Chang
                                                WILLIAM CHANG
                                                D.C. Bar #1030057
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                Tel: (202) 252-2510
                                                E-mail: William.chang2@usdoj.gov




                                                   4
